Title: To Thomas Jefferson from Levi Lincoln, 14 October 1804
From: Lincoln, Levi
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Worcester Octr 14—1804—
               
               I have the honor to acknowledge the reception of your favor of the 16th ult. Absence from Worcester prevented a more seasonable acknowledgement. I will pay every attention in my power to the subject matter of the enclosures, in pursuence of your suggestions. Of the insult and injury involved in the outrages complained of, there can be but one opinion, on the mode of remidying, or securing against, them in future, probably many. The federalists in this quarter of the Union, seem generally prepared to suffer any thing from the British with patience. The feelings of the republicans are different. The former also appear to exult at their fancied, but, I trust, delusive prospect of a rupture or embarrassments with Spain, their calculating hopes for restoration to consequence & influence, on the Genl. Govt. are founded in some wished for calamity to the U.S. any thing rather than the present happy & increasing prosperous state of the Country, under your Administration. At no time have I known this party indulge more determined bitterness and meanness against Republicans & their measures than at the present moment. Every day’s experience confirms my former opinion that neither time, or events of any kind, will ever produce friendly affections towards the existing administration, or even ecquiescence, I mean quiet ecquiescence, in its measures—I have no doubt some of these leaders are seriously employing themselves in preparing their follower’s minds for a dissolution of the Union; while others, in heart opposed to the traiterous project, apparently yield to it, with a view of intimidating the friends to the Govt. Pamphlets letters, conversation, & even news paper paragraphs and essays, looking to this depricated event, are frequent. The exertions to prejudice the northern citizens against their southern brethren are as incessant & various, as infamous—Fresh alarms, on account of Louissiana, religion, and Virginia influence, with their usual weapons, falshood & calumnies repeated, or new modified, are the means by which the opposition maintain their standing, & hope for final success—The dangers of the church is a topic still harped upon, with great effect. Its ministers, tho’ more guarded & controled than heretofore, are not less influential, in many places—The friends to the Govt. altho they act more in concert, and with more spirit & better means of counteracting the efforts of its enemies, are still, in my opinion, very deficient, & much behind their opponents in their endeavours to obtain their object—The spirit, independence, and freedom in respect to the treatment of their opponents to which the republicans have recently raised themselves, in the town & County of Worcester have had a very salutary effect; this has rendered outrageous individuals more cautious, almost silent, unless to express their regret that the public papers should be used to expose and arraign the disgraceful conduct of their own partizans. A spirit similar, and in the style of which you may have noticed specimens, in some of our late papers, if universally exercised towards the calumniatious faction, would soon destroy its propensity to slander, & reduce it to decency, if not prostrate the opposition. 
               
               On my return to N England I found reports had been spread, & with too much effect, at which I was surprised, and for the pretence, of most of which, I was wholly at a loss to account. I had been made acquainted with divisions of opinions, among republicans, in reference to the questions of the Georgia claims, the modifications of the amendment of the Constitution, the mode of designating a candidate for the vice Presidency, and in reference to the still more uninteresting questions concerning a certain letter, with the impressions that the private & public discussion of these topics had unhappily and unreasonably produced on the minds of some good men. I had considered these impressions as the infelicities of a few persons, and not as effecting the grand division of parties in the Govt. But federal ingenuity had formed changed & improved these circumstances to the wicked purposes of prejudicing one part of the Union against the other, with a view to its dissolution—that every thing which federalists had said of Southern characters had been experienced to be true in the last session of Congress,—That such characters had combinied to, and actually did exclusively administer the Govt. in subserviency to their own local views and interest;—that they, especially, the Virginians hold in the utmost contempt the northern states, and northern characters;—that such were their principles, measures, & mode of conducting themselves the republicans from these states could not, in conscience, any longer act with them, that there was a great misunderstanding between the members of the administration;—that Eustis, Varnum, Skinner and others, with Dearborn, Granger, & myself had been ill-treated, had proposed a coalition with federalists, were disgusted & determined to resign and abandon their party;—that I myself had quarrelled with Randolph and was the object of your neglect were statements among the reports current at this place on my arrival. finding these electioneering fabrications had made some mortifying impressions on our friends, and beleiving none of them to be true as circulated, and knowing most of them to be false, especially those in reference to myself, I did not hesitate, with a concealment of my own intentions to resign on your reelection to the Presidency, to repel them as infamous falshoods, with all that indignation which they were calculated to inspire—The persons who had been principally instrumental in spreading these reports, on a subsequent application, not daring to confirm them, removed in a great degree the impressions, which had been made.
               A Pamphlet written with art; addressing the prejudices of the people on some of the above topicks, and on many others, armed with falshoods and for the above ojects are circulating in thousands through this and the neighbouring states, & I fear with some effect, They are sent to ministers & other selected characters as usual—
               Our Supreme Court have nearly compleated their Autumn Circuit through this state. In all the counties in which it has set, the Chief Justice Dana, has made a lengthy address to the people on the recent unconstitutional violations of the independence of the judiciary, with pointed allusions to the measures of the Genl. Government, on this subject. Some free strictures have already been made on this address, in the Ægis; some more moderate ones addressed to his honor in reference to the conduct of our State Govt, will appear in the next Ægis.
               The friends to the Genl. Govt thus assailed, and its measures thus reproached, thus denounced, they need all the aid that Govt can afford them, for their support. I neither know the situtation of our affairs at Tripoli, or the state of our finances, for the present year, but would they admit of a repeal of the duty on salt, at the present conjuncture, such an event would have a very happy effect, still happier should the measure result from your recommendation. This duty is felt as a very serious burden in a grazing country, and such are the eastern States. It injures husbandry; besides the great quantities which are used in preserving our beef, pork, butter, & cheese, much is given to our cattle, & profitably mixed with our hay, & more, much more, would be, was it not so dear. A release from no burden would be more generally & immediately felt; no act more universally acceptable among the farmers of every State—Where, reasoning against the political lectures of priests, subject to the imputations of impiety & irreligion, if not, of sacrilege; and against those of a judge, to a commitment for a contempt, or an imprisonment for a libel, some popular conciliating acts are necessary to aid the oppressed reasoner.
               I shall leave Worcester in few days for Washington. I read with sorrow of the deaths of Govr. Claiborne & Mr Trist. Genl. Lyman has been with me, a few days, on his way from Boston—He is importunate to be provided for, by the Genl. Govt.—mentions Louissiana, a foreign employment, or a revenue employment, at Boston.—says necessity will oblige him to leave Northampton, & he has requested me to state his case to yourself—He says the friends to the Government in Boston are confident of success in the choice of Electors; I fear their disappoinment, tho I think they will progress. Exertions are great—
               Accept Sir assurance of my most respectful esteem and affectionate attachment to your person & administration
               
                  
                     Levi Lincoln
                  
               
            